Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Amendment filed 7/18/2022.
Claims 1 and 3-17 are pending for this examination.
Claims 1, 3-4, 10-13 were amended.
Claim 2 was cancelled.

Amendment to Specifications
The amendments to the specification received on 7/18/2022 are acceptable.

Allowable Subject Matter
Claims 1 and 3-17 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
	Prior art teaches systems and methods for arbitrating priority requests and interrupt requests, however, the prior art does not fairly teach or suggest, individually or in combination, a system and method wherein a first processor receives a first interrupt request and a second processor receives a second interrupt request, where a checker circuit detects failures of a first priority determination circuit and second priority determination circuit and a control circuit selects one of the first priority determination circuit and second priority determination circuit in response to the checking, wherein each of the first and second interrupt request signals includes a signal indicating that an interrupt factor is occurring as claimed.  Examiner finds that prior arts perform arbitration of interrupt requests, however Examiner finds that prior arts do not specifically teach a checking / detecting of failures of the priority determination circuits which is information used by the control circuit to select an interrupt request signal with the first and second interrupt request signals including a signal indicating that an interrupt factor is occurring as claimed.  The prior art of record neither anticipates nor renders obvious the above recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mitsuishi et al. (US 2017/0019142) teaches a semiconductor device with an interrupt controller that includes a priority determination check including interrupt factors to the MCU, an internal interrupt and an external interrupt, to which each is provided with an interrupt factor flag.
McMenamin et al. (US 9,575,911) teaches an interrupt controller for receiving a plurality of interrupts from a plurality of processing units and arbitrating the interrupt requests including using a priority level threshold to select which interrupt requests to process first.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183